EXHIBIT 10.1
 
 
 
 
 
 
 
 
 
 

 
SECURITIES PURCHASE AGREEMENT
 
Dated as of July 9, 2010
 
by and among
 
ZAP, a California corporation


 
and


 
Cathaya Capital, L.P., a Cayman Islands exempted limited partnership
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 

  Page    
SECTION I PURCHASE AND SALE OF SHARES
1 
Section 1.1
Issuance of Common Stock
1
Section 1.2
Purchase Price and Closing
1
   
SECTION II REPRESENTATIONS AND WARRANTIES OF COMPANY
2
Section 2.1
Organization and Qualification
2
Section 2.2
Authorization; Enforcement; Validity
2
Section 2.3
Issuance of Shares
2
Section 2.4
No Conflicts
2
Section 2.5
Consents
3
Section 2.6
No General Solicitation; Placement Agent’s Fees
3
Section 2.7
No Integrated Offering
3
Section 2.8
Application of Takeover Protections; Rights Agreement
3
Section 2.9
SEC Documents; Financial Statements
3
Section 2.10
Absence of Certain Changes
4
Section 2.11
No Undisclosed Events, Liabilities, Developments or Circumstances
4
Section 2.12
Conduct of Business; Regulatory Permits
4
Section 2.13
Foreign Corrupt Practices
5
Section 2.14
Sarbanes-Oxley Act
5
Section 2.15
Transactions With Affiliates
5
Section 2.16
Equity Capitalization
5
Section 2.17
Indebtedness and Other Contracts
6
Section 2.18
Absence of Litigation
6
Section 2.19
Insurance
6
Section 2.20
Employee Relations.
6
Section 2.21
Title
7
Section 2.22
Intellectual Property Rights
7
Section 2.23
Environmental Laws
7
Section 2.24
Subsidiary Rights
8
Section 2.25
Tax Status
8
Section 2.26
Internal Accounting Controls
8
Section 2.27
U.S. Real Property Holding Corporation
8
Section 2.28
Manipulation of Price
8
Section 2.29
Disclosure
8
   
SECTION III REPRESENTATIONS AND WARRANTIES OF INVESTOR
9
Section 3.1
Organization; Authority
9
Section 3.2
No Public Sale or Distribution
9
Section 3.3
Accredited Investor Status
9
Section 3.4
Reliance on Exemptions
9

 
 
-i-

--------------------------------------------------------------------------------

 
Section 3.5
Information
9
Section 3.6
No Governmental Review
9
Section 3.7
Transfer or Resale
9
Section 3.8
Legends
10
Section 3.9
Validity; Enforcement
10
Section 3.10
No Conflicts
11
   
SECTION IV COVENANTS
11
Section 4.1
Form D and Blue Sky
11
Section 4.2
Reporting Status
11
Section 4.3
Use of Proceeds
11
Section 4.4
Financial Information
11
Section 4.5
Listing
12
Section 4.6
Fees
12
Section 4.7
Pledge of Shares
12
Section 4.8
Disclosure of Transaction
12
Section 4.9
Maintenance of Existence
12
Section 4.10
Additional Issuances of Shares
12
Section 4.11
Conduct of Business
13
   
SECTION V CONDITIONS TO CLOSING OF THE INVESTOR
13
Section 5.1
Representations and Warranties
13
Section 5.2
Consents, Permits and Waivers
13
Section 5.3
Shareholder Approval
13
Section 5.4
Legal Requirements
13
Section 5.5
Proceedings and Documents
13
Section 5.6
Transaction Documents
13
Section 5.7
Governmental Approvals
13
Section 5.8
Corporate Documents
13
   
SECTION VI CONDITIONS TO CLOSING OF THE COMPANY
14 
Section 6.1
Representations and Warranties
14
Section 6.2
Consents, Permits and Waivers
14
Section 6.3
Legal Requirements
14
Section 6.4
Purchase Price
14
Section 6.5
Transaction Documents
14
   
SECTION VII DEFINITIONS
15     
SECTION VIII MISCELLANEOUS
17
Section 8.1
Governing Law; Jurisdiction
17
Section 8.2
Entire Agreement; Amendment
17
Section 8.3
Notices, etc
17
Section 8.4
Delays or Omissions
18
Section 8.5
Public Disclosure
18
Section 8.6
Titles; Subtitles
18
Section 8.7
Successors and Assigns
18
Section 8.8
No Third Party Beneficiaries
18
Section 8.9
Survival
19
Section 8.10
Counterparts
19
Section 8.11
Severability
19

 
 
-ii-

--------------------------------------------------------------------------------

 
 

    Section 8.12 Specific Performance  19      Section 8.13 Consents  19 
Section 8.14
Construction of Agreement  19 
Section 8.15
Variation of Pronouns  19 

 
 


 
-iii-

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (as amended, restated, modified or otherwise
supplemented from time to time, this “Agreement”) is entered into as of July 9,
2010, by and between ZAP, a California corporation (the “Company”), and Cathaya
Capital, L.P., a Cayman Islands exempted limited partnership (the “Investor”).
 
 
RECITALS¹


A.           On July 2, 2010, the Company entered into an Equity Transfer
Agreement for the Purchase and Transfer of Certain Equity Interest in Zhejiang
Jonway Automobile Co., Ltd. with Jonway Group Co., Ltd. to acquire a 51%
interest in Zhejiang Jonway Autombile Co., Ltd., a limited liability company of
the People’s Republic of China, for $29,030,000 (the “Acquisition Transaction”),
the closing of which is conditioned on, among other things, the receipt of
certain approvals, registrations and licenses from the Ministry of Commerce of
the People’s Republic of China, the Zhejiang Administration of Industry and
Commerce, and the local counterparts of these entities and other relevant
government authorities (“Governmental Approvals”).
B.           On the terms and subject to the conditions set forth herein, the
Investor is willing to purchase from the Company, and the Company is willing to
sell to the Investor, forty four million (44,000,000) shares of the Company’s
common stock, no par value per share (the “Common Stock”), at a price per share
equal to $0.25 for an aggregate purchase price of Eleven Million U.S. dollars
($11,000,000.00).
C.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering an Amended and
Restated Registration Rights Agreement, substantially in the form attached
hereto as Exhibit A (the “Registration Rights Agreement”), pursuant to which the
Company has agreed to provide certain registration rights with respect to the
Shares under the Securities Act and the rules and regulations promulgated
thereunder, and applicable state securities laws.
 
 
AGREEMENT


NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:


 


 
Purchase and Sale of Shares
 
Issuance of Common Stock.  Upon the following terms and conditions, the Company
shall issue and sell to the Investor, and the Investor shall purchase from the
Company forty four million (44,000,000) shares of Common Stock (the “Shares”) at
a price per Share equal to $0.25 for an aggregate purchase price of Eleven
Million U.S. dollars ($11,000,000.00) (the “Share Purchase Price”).  The Company
and the Investor are executing and delivering this Agreement in accordance with
and in reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act and the rules and regulations promulgated
thereunder, including Regulation D (“Regulation D”), and/or upon such other
exemption from the registration requirements of the Securities Act as may be
available with respect to any or all of the investments to be made hereunder.
 
 
Purchase Price and Closing.  The sale and purchase of the Shares shall take
place at a closing (the “Closing”) to be held at such place and time as the
Company and the Investor may determine (the “Closing Date”).  At the Closing,
the Company will deliver to the Investor a certificate representing the Shares
to be purchased by the Investor, against receipt by the Company of the Share
Purchase Price.  Each of the Shares will be registered in the Investor’s name in
the Company’s records.

 
 

--------------------------------------------------------------------------------

 
 
Representations and Warranties of Company
 
The Company hereby represents and warrants that:
 
Organization and Qualification.  The Company and its Subsidiaries are entities
duly organized and validly existing in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted.  Each of the Company and its Subsidiaries is duly qualified as
a foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse
Effect.  The Company has no Subsidiaries except as set forth on Schedule 2.1.
 
Authorization; Enforcement; Validity.  The Company has the requisite corporate
power and authority to enter into and perform its obligations under each
Transaction Document and to issue the Shares in accordance with the terms hereof
and thereof.  The execution and delivery of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the Shares
have been duly authorized by the Company’s Board of Directors (the “Board”) and
(other than the filing with the Securities and Exchange Commission (the “SEC”)
of one or more registration statements in accordance with the requirements of
the Registration Rights Agreement) no further filing, consent, or authorization
is required by the Company, the Board or its shareholders.  This Agreement and
the other Transaction Documents of even date herewith have been duly executed
and delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.
 
Issuance of Shares.  The issuance of the Shares are duly authorized and upon
issuance of the Shares in accordance with the terms of the Transaction
Documents, they shall be free from all taxes, liens and charges with respect to
the issue thereof.  The offer and issuance by the Company of the Shares is
exempt from registration under the Securities Act.
 
No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Shares) will not (i) result in a violation of the Articles of Incorporation
(as defined in Section 2.17) of the Company, any capital stock of the Company or
Bylaws (as defined in Section 2.17) of the Company or any of its Subsidiaries or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the OTC Bulletin Board
(the “Principal Market”)) applicable to the Company or any of its Subsidiaries
or by which any property or asset of the Company or any of its Subsidiaries is
bound or affected.
 
-2-

--------------------------------------------------------------------------------

 
 
Consents.  Except as set forth on Schedule 2.5, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof.  All
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the Closing Date, and the Company and its Subsidiaries
are unaware of any facts or circumstances which might prevent the Company from
obtaining or effecting any of the registration, application or filings pursuant
to the preceding sentence.  The Company is not in violation of the listing
requirements of the Principal Market and has no knowledge of any facts which
would reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future.
 
No General Solicitation; Placement Agent’s Fees.  Neither the Company, nor any
of its affiliates, nor any Person acting on its or their behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Shares.  The Company
shall be responsible for the payment of any placement agent’s fees, financial
advisory fees, or brokers’ commissions (other than, in each case, for persons
engaged by any Investor or its investment advisor) relating to or arising out of
the transactions contemplated hereby.  The Company shall pay, and hold the
Investor harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim.  The Company has not engaged any placement agent or other
agent in connection with the sale of the Shares.
 
No Integrated Offering.  None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Shares under the Securities Act or cause this offering of the Shares to be
integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable shareholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated.  None of the Company, its Subsidiaries, their affiliates and any
Person acting on their behalf will take any action or steps referred to in the
preceding sentence that would require registration of any of the Shares under
the Securities Act or cause the offering of the Shares to be integrated with
other offerings.
 
Application of Takeover Protections; Rights Agreement.  The Company and the
Board have taken all necessary action, if any, in order to render inapplicable
any control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Articles of Incorporation or the laws of the jurisdiction of its
formation which is or could become applicable to any Investor as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Shares and the Investor’s ownership of the Shares.
 
SEC Documents; Financial Statements.  During the two (2) years prior to the date
hereof, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act (all of the foregoing filed prior to the
date hereof and all exhibits included therein and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”).  The Company has delivered to
the Investor or its representatives true, correct and complete copies of each of
the SEC Documents not available on the EDGAR system that have been requested by
the Investor.  As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any
 
-3-

--------------------------------------------------------------------------------

 
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  As
of their respective dates, the financial statements of the Company included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto as in effect as of the time of filing.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
the Investor which is not included in the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made, not misleading.
 
Absence of Certain Changes.  Except as disclosed in Schedule 2.11 or in the SEC
Documents listed in Schedule 2.11, since March 31, 2010, there has been no
material adverse change and no material adverse development in the business,
properties, operations, condition (financial or otherwise), results of
operations or prospects of the Company or its Subsidiaries.  Except as disclosed
in Schedule 2.11 or in the SEC Documents listed in Schedule 2.11, since March
31, 2010, the Company has not (i) declared or paid any dividends, (ii) as of the
date hereof, sold any assets, individually or in the aggregate, in excess of
$100,000 outside of the ordinary course of business or (iii) as of the date
hereof, had capital expenditures, individually or in the aggregate, in excess of
$100,000.  The Company has not taken any steps to seek protection pursuant to
any bankruptcy law nor does the Company have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do
so.  The Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent
(as defined below).
 
No Undisclosed Events, Liabilities, Developments or Circumstances.  Except as
set forth on Schedule 2.12, no event, liability, development or circumstance has
occurred or exists, or is contemplated to occur with respect to the Company or
its Subsidiaries or their respective business, properties, prospects, operations
or financial condition, that would be required to be disclosed by the Company
under applicable securities laws on a registration statement on Form S-1 filed
with the SEC relating to an issuance and sale by the Company of its Common Stock
and which has not been publicly announced.
 
Conduct of Business; Regulatory Permits.  Neither the Company nor its
Subsidiaries is in violation of any term of or in default under its Charter
Documents.  Neither the Company nor any of its Subsidiaries is in violation of
any judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or its Subsidiaries, and neither the Company nor any
of its Subsidiaries will conduct its business in violation of any of the
foregoing.  Without limiting the generality of the foregoing, the Company is not
in violation of any of the rules, regulations or requirements of the Principal
Market and has no knowledge of any facts or circumstances which would reasonably
lead to delisting or suspension of the Common Stock by the Principal Market in
the foreseeable future.  Since November 1, 2008, (i) the Common Stock has been
designated for quotation on the Principal Market, (ii) trading in the Common
Stock has not been suspended by the SEC or the Principal Market and (iii) the
Company has received no communication, written or oral, from the SEC or the
Principal Market regarding the suspension or delisting of the Common Stock from
the Principal Market.  The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
 
-4-

--------------------------------------------------------------------------------

 
authorities necessary to conduct their respective businesses, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.
 
Foreign Corrupt Practices.  Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
Sarbanes-Oxley Act.  The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.
 
Transactions With Affiliates.  Except as set forth in the SEC Documents and
other than the grant of stock options disclosed on Schedule 2.16, none of the
officers, directors or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries that would require
disclosure pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act (other than for ordinary course services as employees, officers
or directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.
 
Equity Capitalization.  As of the date hereof, the authorized capital stock of
the Company consists of (i) 400,000,000 shares of Common Stock, of which
111,843,800 shares were issued and outstanding as of the date hereof, 26,819,000
shares were subject to outstanding options granted pursuant to the Company’s
stock option and purchase plans as of the date hereof, 74,134,000 shares are
reserved for issuance pursuant to securities exercisable or exchangeable for, or
convertible into, shares of Common Stock and (ii) 50,000,000 shares of preferred
stock, no par value, of which as of the date hereof, none are issued and
outstanding.  All of such outstanding shares have been, or upon issuance will
be, validly issued and are fully paid and nonassessable.  Except as set forth in
the SEC Documents or as disclosed in Schedule 2.17: (i) none of the Company’s
share capital is subject to preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by the Company; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional share capital of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no Liens existing on or against any property of the
 
-5-

--------------------------------------------------------------------------------

 
Company or any of its subsidiaries; (v) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act (except the
Registration Rights Agreement); (vi) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Shares; (viii) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (ix)
the Company and its Subsidiaries have no liabilities or obligations required to
be disclosed in the SEC Documents but not so disclosed in the SEC
Documents.  The Company has furnished to the Investor true, correct and complete
copies of the Company’s [Amended and Restated] Articles of Incorporation, as
amended and as in effect on the date hereof (the “Articles of Incorporation”),
and the Company’s Bylaws, as amended and as in effect on the date hereof (the
“Bylaws”), and the terms of all securities convertible into, or exercisable or
exchangeable for, shares of Common Stock and the material rights of the holders
thereof in respect thereto.
 
Indebtedness and Other Contracts.  Except as set forth in the SEC Documents or
as disclosed in Schedule 2.18, neither the Company nor any of its Subsidiaries
(i) is a party to or has any obligation with respect to any outstanding
Indebtedness, (ii) is a party to any contract, agreement or instrument, the
violation of which, or default under which, by the other party(ies) to such
contract, agreement or instrument would result in a Material Adverse Effect,
(iii) is in violation of any term of or in default under any contract, agreement
or instrument relating to any Indebtedness, or (iv) is a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.  Schedule 2.18 provides a detailed description of the material
terms of any such outstanding Indebtedness.
 
Absence of Litigation.  Except as set forth in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company, the Common Stock or any of the Company’s Subsidiaries or
any of the Company’s or the Company’s Subsidiaries’ officers or directors in
their capacities as such, that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
Insurance.  The Company and each of its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged.  Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.
 
Employee Relations.
 
Except as set forth in the SEC Documents or as disclosed on Schedule 2.21,
neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union.  The Company and its
Subsidiaries believe that their relations with their employees are good.  No
executive officer of the Company (as defined in Rule 501(f) of the Securities
Act) has notified the Company that such officer intends to leave the Company or
otherwise terminate such
 
-6-

--------------------------------------------------------------------------------

 
officer’s employment with the Company.  No executive officer of the Company, to
the knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters.
 
The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours.
 
Title.  Except as set forth in the SEC Documents or as disclosed on Schedule
2.22, the Company and its Subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all Liens (other than Permitted
Liens) or other encumbrances and defects except such as do not materially affect
the value of such property and do not interfere with the use made and proposed
to be made of such property by the Company and any of its Subsidiaries.   Any
real property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.
 
Intellectual Property Rights.  The Company and its Subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
other intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their respective businesses as now conducted.  Except as set forth in
the SEC Documents or as disclosed in Schedule 2.23, none of the Company’s
Intellectual Property Rights have expired or terminated, or are expected to
expire or terminate, within three years from the date of this Agreement.  The
Company does not have any knowledge of any infringement by the Company or its
Subsidiaries of Intellectual Property Rights of others.  There is no claim,
action or proceeding being made or brought, or to the knowledge of the Company,
being threatened, against the Company or its Subsidiaries regarding its
Intellectual Property Rights.  The Company is unaware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings.  The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties.
 
Environmental Laws.  Except as set forth in the SEC Documents, the Company and
its Subsidiaries (i) are in compliance with any and all Environmental Laws (as
hereinafter defined), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval.  The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
 
-7-

--------------------------------------------------------------------------------

 
 
Subsidiary Rights.  Except as set forth in the SEC Documents or as disclosed in
Schedule 2.25, the Company or one of its Subsidiaries has the unrestricted right
to vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital securities of its Subsidiaries as
owned by the Company or such Subsidiary.
 
Tax Status.  The Company and each of its Subsidiaries (i) has made or filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply or otherwise
payable in respect of the taxable periods covered by such returns.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
Internal Accounting Controls.  The Company and each of its Subsidiaries maintain
a system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any differences.
 
U.S. Real Property Holding Corporation.  The Company is not, nor has ever been,
a U.S. real property holding corporation within the meaning of Section 897 of
the Internal Revenue Code of 1986, as amended, and the Company shall so certify
upon Investor’s request.
 
Manipulation of Price.  The Company has not, and to its knowledge no one acting
on its behalf has, (i) taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Shares, or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company.
 
Disclosure.  The Company understands and confirms that the Investor will rely on
the foregoing representations in effecting transactions in securities of the
Company.  All disclosure provided to the Investor regarding the Company, its
business and the transactions contemplated hereby, including the Schedules to
this Agreement, furnished by or on behalf of the Company is true and correct and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.  Each
press release issued by the Company during the twelve (12) months preceding the
date of this Agreement which contained results of operations or financial
condition information of the Company for a completed quarterly or annual fiscal
period did not, at the time of release, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading.  No event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.
 
-8-

--------------------------------------------------------------------------------

 
 
Representations and Warranties of Investor
 
Investor hereby represents and warrants that:
 
Organization; Authority.  The Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder.
 
No Public Sale or Distribution.  The Investor is acquiring the Shares for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the Securities Act; provided, however, that by making the
representations herein, the Investor does not agree to hold any of the Shares
for any minimum or other specific term and reserves the right to dispose of the
Shares at any time in accordance with or pursuant to a registration statement or
an exemption under the Securities Act.  The Investor is acquiring the Shares
hereunder in the ordinary course of its business.  The Investor does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Shares.
 
Accredited Investor Status.  At the time the Investor was offered the Shares, it
was, and as of the date hereof, it is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D.
 
Reliance on Exemptions.  The Investor understands that the Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Shares.
 
Information.  The Investor and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Shares which have been
requested by the Investor.  The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company.  Neither such
inquiries nor any other due diligence investigations conducted by the Investor
or its advisors, if any, or its representatives shall modify, amend or affect
the Investor’s right to rely on the Company’s representations and warranties
contained herein.  The Investor understands that its investment in the Shares
involves a high degree of risk.  The Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Shares.
 
No Governmental Review.  The Investor understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares nor have such authorities passed
upon or endorsed the merits of the offering of the Shares.
 
Transfer or Resale.  The Investor understands that except as provided in the
Registration Rights Agreement: (i) the Shares have not been and are not being
registered under the Securities Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) the Investor shall have delivered to the Company an
opinion of counsel, selected by the Investor and reasonably acceptable to the
Company, the form and substance of which shall be reasonably satisfactory to the
Company, to the effect that such Shares to be sold, assigned or transferred may
be sold, assigned or transferred pursuant to an exemption from such
registration, or (C)
 
-9-

--------------------------------------------------------------------------------

 
the Investor provides the Company with reasonable assurance that such Shares can
be sold, assigned or transferred pursuant to Rule 144 or Rule 144A promulgated
under the Securities Act, as amended, (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Shares made in reliance on Rule
144 may be made only in accordance with the terms of Rule 144 and further, if
Rule 144 is not applicable, any resale of the Shares under circumstances in
which the seller (or the Person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Shares under the Securities Act
or any state securities laws or to comply with the terms and conditions of any
exemption thereunder.
 
Legends.  The Investor understands that the certificates or other instruments
representing the Shares have been registered under the Securities Act as
contemplated by the Registration Rights Agreement, the stock certificates
representing the Shares, except as set forth below, shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates, certificates or other instruments):
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE OR EXERCISABLE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED TO AN “ACCREDITED INVESTOR” (AS SUCH TERM IS DEFINED IN THE RULES AND
REGULATIONS PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED) IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
securities are sold pursuant to an effective registration statement covering the
resale of such Shares under the Securities Act, or (ii) in connection with a
sale, assignment or other transfer, such holder provides the Company with an
opinion of counsel, selected by the Investor and reasonably acceptable to the
Company, the form and substance of which shall be reasonably satisfactory to the
Company, to the effect that such sale, assignment or transfer of the Shares may
be made without registration under the applicable requirements of the Securities
Act and that such Shares are no longer restricted securties.
 
Validity; Enforcement.  This Agreement and the Registration Rights Agreement to
which the Investor is a party have been duly and validly authorized by all
necessary action on the part of the Investor, executed and delivered on behalf
of the Investor and shall constitute the legal, valid and binding
 
-10-

--------------------------------------------------------------------------------

 
obligations of the Investor enforceable against the Investor in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.
 
No Conflicts.  The execution, delivery and performance by the Investor of this
Agreement and the other Transaction Documents to which the Investor is a party
and the consummation by the Investor of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
the Investor or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Investor is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment  or
decree (including federal and state securities laws) applicable to the Investor,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Investor to perform its obligations hereunder.
 
 
 
Covenants
 
Form D and Blue Sky.  The Company agrees to file a Form D with respect to the
Shares as required under Regulation D and to provide a copy thereof to the
Investor promptly after such filing.  The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Shares for sale
to the Investor at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Investor on or prior to the Closing Date.  The Company
shall make all filings and reports relating to the offer and sale of the Shares
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.
 
Reporting Status.  Until the date on which the Investor shall have sold all the
Shares (the “Reporting Period”), the Company shall (i) file with the SEC within
the time periods prescribed by its rules and regulations, and (ii) furnish to
the Investor within 15 days after the date on which the Company would be
required to file the same with the SEC pursuant to its rules and regulations,
all quarterly and annual financial information (without exhibits) required to be
contained in a filing with the SEC on Forms 10-Q and 10-K, including a
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” and, with respect to the annual consolidated financial statements
only, a report thereon by the Company’s independent auditors.  The Company shall
not be required to file any report or other information with the SEC if the SEC
does not permit such filing, although such reports or other information will be
required to be furnished to the Investor.  In addition, the Company will furnish
to Investor, beneficial owners of the Shares and prospective purchasers of the
Shares, upon their request, the information required to be delivered pursuant to
Rule 144A(d)(4) of the Securities Act.
 
Use of Proceeds.  The Company will use the proceeds from the sale of the Shares
for working capital and general corporate purposes, and not (i) for the
repayment of any other outstanding Indebtedness of the Company or any of its
Subsidiaries other than in connection with the Acquisition Transaction, or (ii)
for the redemption or repurchase of any of its equity securities.
 
Financial Information.  The Company agrees to send the following to each
Investor during the Reporting Period (i) unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) business day after the filing thereof with the SEC, a
 
-11-

--------------------------------------------------------------------------------

 
copy of its Annual Reports on Form 10-K or 10-KSB, any interim reports or any
consolidated balance sheets, income statements, shareholders’ equity statements
and/or cash flow statements for any period other than annual, any Current
Reports on Form 8-K and any registration statements (other than on Form S-8) or
amendments filed pursuant to the Securities Act, (ii) on the same day as the
release thereof, copies of all press releases issued by the Company or any of
its Subsidiaries via electronic mail, and (iii) copies of any notices and other
information made available or given to the shareholders of the Company
generally, contemporaneously with the making available or giving thereof to the
shareholders.
 
Listing.  The Company shall promptly secure the listing of all of the
Registrable Securities (as defined in the Registration Rights Agreement) upon
each national securities exchange and automated quotation system, if any, upon
which the Common Stock is then listed (subject to official notice of issuance)
and shall maintain such listing of all Registrable Securities from time to time
issuable under the terms of the Transaction Documents.  The Company shall use
its best efforts to maintain the Common Stocks’ authorization for quotation on
the Principal Market.  Neither the Company nor any of its Subsidiaries shall
take any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market.  The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 4.5.
 
Fees.  At the Closing, the Company shall pay the reasonable legal fees and
expenses incurred by the Company and the Investor in connection with this
Agreement and the Transaction Documents, which shall be deducted from the Share
Purchase Price and wired directly by Investor to Hogan Lovells US LLP.
 
Pledge of Shares.  The Company acknowledges and agrees that the Shares may be
pledged by the Investor in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Shares.  The pledge of
Shares shall not be deemed to be a transfer, sale or assignment of the Shares
hereunder, and the Investor shall not be required to provide the Company with
any notice thereof or otherwise make any delivery to the Company pursuant to
this Agreement or any other Transaction Document, including, without limitation,
Section 3.7 hereof; provided that the Investor and its pledgee shall be required
to comply with the provisions of Section 3.7 hereof in order to effect a sale,
transfer or assignment of Shares to such pledgee.  The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Shares may reasonably
request in connection with a pledge of the Shares to such pledgee by the
Investor.
 
Disclosure of Transaction.  On or before the fourth business day following the
date of this Agreement, the Company shall file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act and attaching the material
Transaction Documents (including, without limitation, this Agreement (and all
schedules to this Agreement), the Registration Rights Agreement and the Voting
Agreement) (including all attachments, the “8-K Filing”).
 
Maintenance of Existence.  So long as the Investor beneficially owns any Shares,
the Company will do or cause to be done all things necessary to obtain,
preserve, renew and keep in full force and effect (a) its legal existence and
(b) the rights, licenses, permits, privileges, franchises and Intellectual
Property Rights material to the conduct of its business.
 
Additional Issuances of Shares.  So long as the Investor beneficially owns any
Shares, the Company shall not, without the prior written consent of the
Investor, issue or obligate itself to issue any securities with rights,
preferences, privileges, powers, or restrictions provided for the benefit of the
purchaser of such securities, senior to or more favorable than the rights,
preferences, privileges, powers, and restrictions provided for the benefit of
the Investor, of the Shares issued to Investor pursuant to the Transaction
Documents.
 
-12-

--------------------------------------------------------------------------------

 
 
Conduct of Business.  So long as the Investor beneficially owns any Shares, the
business of the Company and its Subsidiaries shall not be conducted in violation
of any law, ordinance or regulation of any governmental entity, except where
such violations would not result, either individually or in the aggregate, in a
Material Adverse Effect.

 
 
Conditions to Closing of the Investor
 
The Investor’s obligations at the Closing are subject to the fulfillment, on or
prior to the Closing Date, of all of the following conditions, any of which may
be waived in whole or in part by the Investor:
 
 
Representations and Warranties.  The representations and warranties made by the
Company in Section 2 hereof shall have been true and correct as of the Closing
Date, except to the extent such representations and warranties address matters
as of a particular date or period, in which case such representations and
warranties shall be true and correct as of such date or period and with the same
force and effect as if they had been made as of that date.
 
 
Consents, Permits and Waivers.  Except for any notices required or permitted to
be filed after the Closing Date with certain federal and state securities
commissions, the Company shall have obtained all consents, permits, waivers, and
governmental or regulatory approvals required, necessary or appropriate for
consummation of the transactions contemplated by this Agreement.
 
 
Shareholder Approval.  [The Company shall have obtained the consent of the
Company’s shareholders required, necessary or appropriate for consummation of
the transactions contemplated by this Agreement.]
 
 
Legal Requirements.  At the Closing, the sale and issuance by the Company, and
the purchase by the Investor of the Shares shall be legally permitted by all
laws and regulations to which the Investor or the Company are subject.
 
 
Proceedings and Documents.  All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
substance and form to the Investor.
 
 
Transaction Documents.  The Company shall have duly executed and delivered to
the Investor the following documents:
 
 
this Agreement;
 
a certificate representing the Shares issued hereunder; and
 
that certain Registration Rights Agreement, in the form attached hereto as
Exhibit A.
 
Governmental Approvals.  All Governmental Approvals in connection with the
Acquisition Transaction shall have been received.
 
 
Corporate Documents.  The Company shall have delivered to the Investor each of
the following:
 
-13-

--------------------------------------------------------------------------------

 
 
a certificate of the Secretary of the Company, dated as of the Closing Date,
certifying (i) that the Articles of Incorporation, certified as of a recent date
by the Secretary of State of the State of California and attached thereto, is in
full force and effect and has not been amended, supplemented, revoked or
repealed since the date of such certification; (ii) that attached thereto is a
true and correct copy of the Bylaws of the Company as in effect on the Closing
Date; and (iii) that attached thereto are true and correct copies of resolutions
duly adopted by the Board and continuing in effect, which authorize the
execution, delivery and performance by the Company of the Transaction Documents
and the consummation of the transactions contemplated hereby and thereby; and
 
a Certificate of Good Standing or comparable certificate as to the Company,
certified as of a recent date prior to the Closing Date by the Secretary of
State of California.
 


 


 
Conditions to Closing of the Company
 
The Company’s obligations at the Closing are subject to the fulfillment, on or
prior to the Closing Date, of the following conditions, any of which may be
waived in whole or in part by the Company:
 
 
Representations and Warranties.  The representations and warranties made by the
Investor in Section 3 hereof shall be true and correct when made, and shall be
true and correct as of the Closing Date.
 
 
Consents, Permits and Waivers.  Except for any notices required or permitted to
be filed after the Closing Date with certain federal and state securities
commissions, the Company shall have obtained all consents, permits, waivers, and
governmental approvals required, necessary or appropriate for consummation of
the transactions contemplated by this Agreement.
 
 
Legal Requirements.  At the Closing, the sale and issuance by the Company, and
the purchase by the Investor, of the Shares shall be legally permitted by all
laws and regulations to which the Investor or the Company are subject.
 
 
Purchase Price.  The Investor shall have delivered to the Company the Share
Purchase Price (less any amounts deducted pursuant to Section 4.6 of this
Agreement).
 
 
Transaction Documents.  The Investor shall have duly executed and delivered to
the Company the following documents:
 
 
this Agreement; and
 
that certain Registration Rights Agreement, in the form attached hereto as
Exhibit A.
 
-14-

--------------------------------------------------------------------------------

 
 
Definitions
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Charter Documents” means, with respect to any Person, its charter, certificate
or articles of incorporation, bylaws, articles of organization, limited
liability agreement, operating agreement, members agreement, shareholders
agreement, partnership agreement, certificate of partnership, certificate of
formation, voting trust agreement, or similar agreement or instrument governing
the formation or operation of such Person.
 
 “Equity Securities” of any means (a) all common stock, preferred stock,
participations, shares, partnership interests or other equity interests in and
of such Person (regardless of how designated and whether or not voting or
non-voting) and (b) all warrants, options and other rights to acquire any of the
foregoing.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations (other than any such obligations with respect
to Indebtedness).  The amount of any Guarantee shall be deemed to be the lower
of (i) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (ii) the maximum
amount for which such guaranteeing Person may be liable pursuant to the terms of
the instrument embodying such Guarantee, or, if such Guarantee is not an
unconditional guarantee of the entire amount of the primary obligation and such
maximum amount is not stated or determinable, the amount of such guaranteeing
Person’s maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable and intercompany charges of expenses (including expenses
related to research and development and information technology) and other
accrued obligations, in each case incurred in the ordinary course of business),
(f) all Indebtedness of others secured by (or for
 
-15-

--------------------------------------------------------------------------------

 
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.  The amount of Indebtedness of any Person for
purposes of clause (f) above shall (unless such Indebtedness has been assumed by
such Person) be deemed to be equal to the lesser of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the fair market value of the property
encumbered thereby as determined by such Person in good faith.
 
“Insolvent” means (i) the present fair saleable value of the Company’s assets is
less than the amount required to pay the Company’s total Indebtedness, (ii) the
Company is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) the
Company intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) the Company has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.
 
“Investment” of any Person means any loan or advance of funds by such Person to
any other Person (other than advances to employees of such Person for moving and
travel expense, drawing accounts and similar expenditures in the ordinary course
of business), any purchase or other acquisition of any Equity Securities or
Indebtedness of any other Person, any capital contribution by such Person to or
any other investment by such Person in any other Person (including, without
limitation, any Guarantee); provided, however, that Investments shall not
include accounts receivable or other indebtedness owed by customers of such
Person which are current assets and arose from sales or non-exclusive licensing
in the ordinary course of such Person’s business.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, results of operations or condition (financial or
otherwise) of the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated hereby and by the other Transaction Documents or by
the agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents.
 
“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (b) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s, materialmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings; (c) Liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, performance and return of
money bonds and other similar obligations, incurred in the ordinary course of
business, whether pursuant to statutory requirements, common law or consensual
arrangements, and (d) Liens in favor of Investor.
 
-16-

--------------------------------------------------------------------------------

 
 
“Person” means an individual, a partnership, a corporation, a business trust, a
joint stock company, a limited liability company, an unincorporated association
or other entity and any domestic or foreign national, state or local government,
any political subdivision thereof, and any department, agency, authority or
bureau of any of the foregoing.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
 
“Transaction Documents” means this Agreement and the Registration Rights
Agreement and each other agreement entered into by the parties hereto in
connection with the transactions contemplated hereby.
 
 
 
Miscellaneous
 
Governing Law; Jurisdiction.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of California
without giving effect to the principles of conflicts of laws.  Any legal action
or other legal proceeding relating to this Agreement or the enforcement of any
provision of this Agreement may be brought or otherwise commenced in any state
or federal court located in the State of California.  Each party hereto agrees
to the entry of an order to enforce any resolution, settlement, order or award
made pursuant to this Section 8.1 by the state and federal courts located in the
State of California and in connection therewith hereby waives, and agrees not to
assert by way of motion, as a defense, or otherwise, any claim that such
resolution, settlement, order or award is inconsistent with or violative of the
laws or public policy of the laws of the State of California or any other
jurisdiction.
 
Entire Agreement; Amendment.  This Agreement and the other Transaction Documents
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof.  Any previous agreements among
the parties relative to the specific subject matter hereof are superseded by
this Agreement.  Neither this Agreement nor any provision hereof may be amended,
changed, waived, discharged or terminated other than by a written instrument
signed by the party against who enforcement of any such amendment, change,
waiver, discharge or termination is sought.
 
Notices, etc.  All notices and other communications required or permitted
hereunder shall be effective upon receipt and shall be in writing and may be
delivered in person, by telecopy, electronic mail, express delivery service or
U.S. mail, in which event it may be mailed by first-class, certified or
registered, postage prepaid, addressed, to the party to be notified, at the
respective addresses set forth below, or at such other address which may
hereinafter be designated in writing:
 
-17-

--------------------------------------------------------------------------------

 
 




If to the Investor, to:
 
Cathaya Capital, L.P.
In care of Priscilla Lu
718 Best Court
San Carlos, CA 94070
 
If to the Company, to:
 
ZAP
Attention:ChiefFinancialOfficer
5014thStreet
SantaRosa,CA95401


Attention:ChiefExecutiveOfficer
Phone:(707)525-8658
Fax No.: (707) 525-8692


 
with a copy to:
 
HoganLovellsUSLLP
525UniversityAvenue,4thFloor
PaloAlto,CA94301
Attention:JonLayman,Esq.
Fax No.:  (650) 463-4199
 
Delays or Omissions.  It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party upon any breach or default of any
other party under this Agreement shall impair any such right, power or remedy,
nor shall it be construed to be a waiver of any such breach or default, or any
acquiescence therein, or of any similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring.  It is further
agreed that any waiver, permit, consent or approval of any kind or character of
any breach or default under this Agreement, or any waiver of any provisions or
conditions of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in writing, and that all remedies, either
under this Agreement, by law or otherwise, shall be cumulative and not
alternative.
 
Public Disclosure.  The parties shall consult with each other, and to the extent
practicable, agree, before issuing any press release or otherwise making any
public statement with respect to the transactions contemplated by the
Transaction Documents.
 
Titles; Subtitles.  The titles of the Sections of this Agreement are for
convenience of reference only and in no way define, limit, extend, or describe
the scope of this Agreement or the intent of any of its provisions.
 
Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors and assigns of the parties hereto.  The Investor shall have the right
to assign any and all of Investor’s rights, duties and obligations hereunder at
any time without the prior written consent of the Company.
 
No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
-18-

--------------------------------------------------------------------------------

 
 
Survival.  The representations and warranties of the Company and the Investor
contained herein shall not survive the Closing except as specifically stated in
such representations and warranties.
 
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.
 
Severability.  If any provision of this Agreement shall be judicially determined
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
SPECIFIC PERFORMANCE
 
.  THE PARTIES HERETO AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT
THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE
WITH ITS SPECIFIC INTENT OR WERE OTHERWISE BREACHED.  IT IS ACCORDINGLY AGREED
THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS, WITHOUT
BOND, TO PREVENT OR CURE BREACHES OF THE PROVISIONS OF THIS AGREEMENT AND TO
ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF, THIS BEING IN ADDITION TO
ANY OTHER REMEDY TO WHICH THEY MAY BE ENTITLED BY LAW OR EQUITY, AND ANY PARTY
SUED FOR BREACH OF THIS AGREEMENT EXPRESSLY WAIVES ANY DEFENSE THAT A REMEDY IN
DAMAGES WOULD BE ADEQUATE.
 
Consents.  Any permission, consent, or approval of any kind or character under
this Agreement shall be in writing and shall be effective only to the extent
specifically set forth in such writing.
 
Construction of Agreement.  No provision of this Agreement shall be construed
against either party as the drafter thereof.
 
Variations of Pronouns.  All pronouns and all variations thereof shall be deemed
to refer to the masculine, feminine, or neuter, singular or plural, as the
context in which they are used may require.
 
[Remainder of page intentionally left blank.  Signature pages to follow]
 


 
 
-19-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 
 

 
ZAP
   
a California corporation
       
 
By:
/s/ Steven Schneider       Name: Steven Schneider        Title: Chief Executive
Officer          

 
 
 
Signature Page to Securities Purchase Agreement


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 
 
CATHAYA CAPITAL, L.P.
a Cayman Islands exempted limited partnership


By: Cathaya Capital, G.P.
Its General Partner


By: Cathaya Capital Co., Ltd.
Its General Partner




By: /s/ Priscilla Lu          
 
Name: Priscilla Lu          
                                                                       
 
Title: Director                   
 
 
Signature Page to Securities Purchase Agreement
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

SCHEDULE I
 
SCHEDULE OF INVESTORS
 


 
Name
Shares of Common Stock Purchased
Share Purchase Price
 
Cathaya Capital, L.P.
In care of Priscilla Lu
718 Best Court
San Carlos, CA 94070
 
 
44,000,000
 
$11,000,000.00



 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 